Order entered August 20, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00642-CV

         IN RE SRPF B/QUADRANGLE PROPERTY, LLC, Relator

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02012-E

                                    ORDER
                   Before Justices Molberg, Reichek, and Smith

      This original proceeding challenges the July 19, 2021 “Order Setting

Supersedeas Bond” signed in the County Court at Law No. 5 of Dallas County,

Texas by the Honorable Mark Greenberg, who has since retired from the bench.

Rule 7.2(b) requires this Court to abate this proceeding to allow the successor

judge to reconsider the challenged order. See TEX. R. APP. P. 7.2(b) (“If the case is

an original proceeding under Rule 52, the court must abate the proceeding to allow

the successor to reconsider the original party’s decision.”).
      Accordingly, we ABATE this original proceeding pursuant to rule 7.2(b) of

the Texas Rules of Appellate Procedure. This case is removed from the Court’s

active docket until further order of this Court, to allow the successor judge to

reconsider the July 19, 2021 ruling of the former judge of County Court at Law

No. 5. We further ORDER the parties to file a status report with this Court within

TEN DAYS of any ruling by the successor judge required by rule 7.2(b).


                                            /s/   CRAIG SMITH
                                                  JUSTICE